MEMORANDUM OPINION

                                           No. 04-11-00251-CR

                                       IN RE Tyrone PLEASANT

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 20, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 1, 2011, relator filed a petition for writ of mandamus, complaining of the trial

court’s failure to rule on his pro se motion for speedy trial.               However, counsel has been

appointed to represent relator in the criminal proceeding pending in the trial court for which he is

currently confined. A criminal defendant is not entitled to hybrid representation. See Robinson

v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498

(Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se motions or petitions

filed with regard to a criminal proceeding in which the defendant is represented by counsel. See

Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion by



1
 This proceeding arises out of Cause No. 2010-CR-0695, styled State of Texas v. Tyrone Pleasant, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Melissa Skinner presiding.
                                                                                   04-11-00251-CR

declining to rule on relator’s pro se motion filed in the criminal proceeding pending in the trial

court. Accordingly, the petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                            PER CURIAM

DO NOT PUBLISH




                                               -2-